Citation Nr: 0403295	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative disc 
disease at C5-6 and C6-7, with left shoulder involvement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which denied the benefit sought on appeal.


REMAND

The Board observes that on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  Because 
the claim before the Board was filed after the enactment of 
the VCAA, compliance is required with its notice and duty to 
assist provisions.

The Court recently held that specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

In light of Pelegrini, and because no further guidance or 
regulatory direction has been issued to determine if the 
veteran wishes to waive the notice, the Board believes that 
the most appropriate action is to remand this claim to the RO 
so that the veteran can be provided with the appropriate 
notice under the VCAA regarding his claim, to include what he 
must show to prevail in this claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002

The Board also observes that additional evidentiary 
development is required in this case.  During a July 2003 
videoconference before the undersigned Veterans Law Judge, 
the veteran testified that he was currently receiving 
treatment for the claimed disability from a specific VA 
physician, as well as from two private doctors.  The Board 
finds that such records are necessary for the proper 
adjudication of the veteran's claim.  In addition, VA 
treatment records are deemed to be constructively of record 
in proceedings before the Board.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In addition, although the veteran was afforded VA orthopedic 
and spinal examinations in June 2001, the examination reports 
do not address the etiology of the diagnosed conditions.    

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portions of the information 
and evidence necessary to substantiate 
the veteran's claim are to be provided by 
the veteran and VA.  38 U.S.C.A. § 5103 
(a)(b); Quartuccio, supra; Pelegrini, 
supra.

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who recently have 
evaluated or treated him for his claimed 
degenerative disc disease of C5-6 and C6-
7, with left shoulder involvement.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, which 
have not been previously secured, to 
include records from the VA physician and 
two private physicians the veteran 
referred to during his July 2003 hearing.

3.  Then, the RO should schedule the 
veteran for an examination by the 
appropriate specialist to determine the 
nature and severity of any disability of 
the cervical spine and left shoulder.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested studies.  All indicated tests 
should be performed.  The examiner should 
note that: 1) service medical records 
show that the veteran was involved in a 
major aircraft accident in October 1949, 
at which time he denied any injury; 2) 
service medical records, including the 
report of the veteran's separation 
medical examination, are negative for 
relevant complaints, treatment or injury; 
3) cervical discopathy was indicated by a 
1981 private medical report; and 4) an 
October 1981 private medical report 
provides that the veteran performed 
rigorous physical activity in connection 
with his job, including heavy lifting and 
rope climbing.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that any current disability of the 
veteran's cervical spine, with left 
shoulder involvement, was incurred as a 
result of the October 1949 aircraft 
accident during service.  Any opinion 
expressed must be accompanied by a 
complete rational.  If the examiner finds 
it impossible to provide the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remain denied, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC) and an appropriate period of time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




